Curia.

The party who moves has sustained no injuryby this proceeding. He does not shew that the money would *20have been paid, and farther costs prevented, had execution keen delayed till after the filing of the record. The whole proceeding is on the same day, which the law will not divide fractions, unless this be necessary for the purpose of guarding against injustice. Here has been none. The objection is merely technical, and the technical answer is enough where there has been no injury from the proceeding;
Motion denied,!